Case 2:19-cv-11663-NGE-PTM ECF No. 23 filed 09/17/20             PageID.1535     Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


ANDREW CHARLES SCHRADER,
                                                      Case No. 19-11663
         Plaintiffs,
v.                                                    Honorable Nancy G. Edmunds

ANDREW SAUL, COMMISSIONER,
SOCIAL SECURITY ADMINISTRATION

         Defendant.
                         /

              ORDER GRANTING DEFENDANT’S MOTION TO STAY [22]

         Pending before the Court is Defendant Commissioner of Social Security’s motion

to stay this case in light of the Sixth Circuit’s recent decision in Ramsey v. Comm’r of Soc.

Sec., 2020 WL 5200979 (6th Cir. Sept. 1, 2020). Having considered the record in this

matter and being fully advised in the premises, the Court finds that Defendant’s motion to

stay should be GRANTED. Accordingly, it is hereby ORDERED that this case shall be

stayed until October 31, 2020.

     SO ORDERED.


                                          s/Nancy G. Edmunds
                                          Nancy G. Edmunds
                                          United States District Judge

Dated: September 17, 2020

I hereby certify that a copy of the foregoing document was served upon counsel of record
on September 17, 2020, by electronic and/or ordinary mail.

                                          s/Lisa Bartlett
                                          Case Manager

                                             1
